DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott A. Elchert (Reg. No. 55,149) on 18 May 2022.
The application has been amended as follows: 
Claim 9. A non-transitory computer-readable recording medium having stored therein a program that causes computers to execute a process, the process comprising: 
acquiring fragment data transmitted over a public network from a plurality of different devices communicating over the public network and having decryption authority for secret information being communicated between the plurality of different devices; 
generating a decryption key by multiplication of the acquired fragment data;
verifying the generated decryption key based on validity of each of the acquired fragment data; 
outputting intermediate decryption text generated by using the decryption key and encrypted data including secret information to the public network for the plurality of different devices to communicate the secret information[[.]];
acquiring, from the public network, public keys provided by each of the plurality of the different devices; 
generating a first random number for encryption and a second random number for a signature; 
generating a synthesis key using the public keys and the first random number; 
generating the encrypted data, the signature and random number information; and 
outputting the generated encrypted data to the public network.
Cancel claim 11.
For claim 12, replace “11” with “9” on line 2.
Allowable Subject Matter
Claims 1-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed acquisition of fragment data and public keys from a plurality of devices over a public network such that a decryption key is generated from the acquired fragment data. The decryption key is verified and utilized to partially decrypt secret information such that the partially decrypted secret information is transmitted to devices over the public network wherein the secret information is encrypted using a synthesis key generated using the acquired public keys.
The closest prior art Pourzandi, WO 2017/163109 A1 and Van Liesdonk, U.S. Publication No. 2020/0082113 discloses a cryptographic system wherein a device that receives a plurality of key portions from multiple devices connected via a network (Pourzandi: Page 13, lines 2-5: communication network & Page 31, lines 6-9: network is Internet which is a public network & Page 20, lines 18-21 & Figure 4, step S112 & Figure 5, step S112), which meets the limitation of acquiring fragment data transmitted over a public network from a plurality of different devices communicating over the public network and having decryption authority for secret information being communicated between the plurality of different devices. The device reconstructs a key from the received key portions (Pourzandi: Page 20, line 28 – Page 21, line 11), which meets the limitation of generating a decryption key by multiplication of the acquired fragment data. Key reconstruction is verified if the device receives a threshold amount of correct key portions (Pourzandi: Page 21, lines 1-11), which meets the limitation of verifying the generated decryption key based on validity of each of the acquired fragment data. The reconstructed key can be utilized to decrypt encrypted data (Pourzandi: Page 21, lines 18-22), which meets the limitation of outputting [intermediate] decryption text generated using the decryption key and encrypted data including secret information [to the public network for the plurality of different devices to communicate the secret information].
Pourzandi does not disclose that the reconstructed key is utilized to partially decrypt encrypted data such that the partially decrypted data is transmitted to another device for complete decryption. Van Liesdonk discloses the use of key shares to partially decrypt data such that the partially decrypted data is forwarded, over the Internet ([0075]), to an analysis device to perform full decryption by combining all received partial decryptions ([0112]), which meets the limitation of outputting intermediate decryption text generated using the decryption key and encrypted data including secret information to the public network for the plurality of different devices to communicate the secret information.
Pourzandi, in view of Liesdonk, does not specify that a plurality of public keys are retrieved from the multiple network connected devices such that the plurality of public keys are utilized to generate a key that is ultimately utilized to encrypt the data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spector, U.S. Publication No. 2021/0049600, discloses a cryptographic scheme that utilizes key shares to generate a cryptographic key.
Peddada, U.S. Patent No. 10,374,794, discloses a secure transmission system that utilizes key fragments to perform decryption on an encrypted token.
Agrawal, U.S. Patent No. 9,049,011, discloses a security system that includes the usage of key shares to perform partial decryption.
Unagami, U.S. Publication No. 2013/0039491, discloses cryptographic system that includes the usage key shares in order to generate a decryption key.
Li, U.S. Publication No. 2012/0243687, discloses the key fragment distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437